 306DECISIONSOF NATIONALLABOR RELATIONS BOARDPrecision Clutch,Inc. and International Union,UnitedAutomobile,Aerospace and Agricultural Imple-ment Workers of America(UAW). Cases 7-CA-11355 and 7-RC-12530June 6, 19751The General Counselhas excepted to certaincredibilityfindings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswithrespect tocredibilityunless the clear preponderanceof all of the relevant evidenceconvinces us that theresolutionsare incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefullyexamined the recordand find no basis forreversinghis findings.DECISION, ORDER, AND,CERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND KENNEDYOn January 6, 1975, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Precision Clutch,Inc.,Detroit,Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in theAdministrative Law Judge's recommended Order.Further, as we adopt the Administrative LawJudge's conclusions with respect to the objections tothe election conducted on August 6, 1974, in whichone vote was cast for Petitioner and four against,with no challenged ballots, we shall certify the resultsof the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), and thatsaid labor' organization is not the exclusive represent-ative of all the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.218 NLRB No. 55DECISIONSTATEMENTOF THE CASERALPH WINKLER, Administrative Law Judge: Hearing inthis consolidated matter was held in Detroit, Michigan, onNovember 14, 1974. The unfair labor practices case wasinitiated by a charge filed by the UAW (the Union herein)upon which the General Counsel issued a complaint onOctober 17, 1974, alleging violations of Section 8(a)(1) and(3) of the Act. Respondent filed an answer denying theviolations alleged.The representation phase of this proceeding is based on apetition filed by the Union on July 1, 1974, pursuant towhich a consent election was conducted on August 6, 1974.The tally of ballots shows that in a unit of approximately19 eligible voters, one ballot was cast for the Union, fourballots were cast against the Union, and no ballots werechallenged.The Union filed objections to conduct affecting theelection and then withdrew some of the objections, and onOctober 17, 1974, the Regional Director directed that theremainingobjections be consolidated for hearing with theinstant complaint case.Upon the entire record, including my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT EMPLOYERPrecisionClutch, Inc., a Detroit corporation, has itsprincipal office and place of business in Detroit, Michigan,where it is engaged in the manufacture and sale of rebuiltclutches,water pumps, brake disc pads, and relatedproducts. I find, as the parties agree, that Respondentmeets the Board's jurisdictional standards and thatRespondent is engaged in commerce within Section 2(6)and (7) of the Act.U. THELABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America (UAW),herein calledtheUnion,isa labor organization withinSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICES AND OBJECTIONSAll dates are in 1974 unless otherwise stated.The complaint alleges that Respondent (a) unlawfullydischarged Michael Johnson and Marcus Gray on May 20;(b) coercively interrogated employees on May 20 andimplied that their union activities were being kept undersurveillance; and (c) created the impression that it wouldbe futile to select the Union as bargaining representative PRECISIONCLUTCH,INC.307and threatened employees with loss of jobs if the Unionwon the upcoming election. The objections are substantial-ly the same as the unfair labor practice allegationsdescribed in preceding (c). The other alleged unfair laborpractices antedate the representation petition of July 1 andare therefore beyond the purview of objections in this case.The Meal Electric and Manufacturing Company,134 NLRB1275, 1378 (1961).Johnson and Gray were hired in November 1973 andJanuary 1974, respectively. Whatever organizational activi-ties there were began with the receipt by Johnson of anumber of union authorization cards on May 13 or 14; hegave some to Gray and each signed a card on May 16.Johnson and Gray testified that they solicited signatures ofother employees on union cards during lunch period onMay 17 (Friday) at a local eating establishment regularlypatronized by employees and located about a quarter milefrom Respondent's plant. Glenn Chambers was present atthe time and Johnson testified that Chambers observedhim distributing cards on this occasion. Glenn Chambers isan employee of Respondent and the son of HyrumChambers, the Respondent's president and owner. TheGeneral Counsel does not claim that Glenn Chambers is arepresentative or agent of Respondent or that he is otherthan a rank-and-file employee.The following Monday morning (May 20), Plant Manag-er Robert Greene discharged Johnson and Gray. Later thatsame day, Johnson and Gray turned in the union cardssigned by them and other employees to Union Representa-tive Forest Hudson.Johnson testified that Greene told him on the dischargeoccasion that he was being terminated because Respon-dent President Chambers had learned of Johnson's unionactivity and was"angry"about the matter but "officiall y, itwould be because of excessive tardiness and absence."Greene's credible version of the discharge is that as heinformed Johnson that Respondent would have to letJohnson go, Johnson interjected that "it's because of myunion activity, isn't it?" Greene then explained to Johnsonthat "actually, you were told you were going to bedismissed the next time you came in late" and Greene alsomentioned other contributing reasons for the discharge.Johnson thereupon told Greene that he (Johnson) hadsigned a union petition and would be "a pain in Mr.Chambers' side as long as he could" and that employeeMrs. Evelyn Allen was also involved in the union matter.Johnson and Greene shook hands at the meeting's end,and Greene asked Johnson to send in Gray. Johnsonaccordingly notified Gray and also mentioned that hethought Gray was "getting fired." As Gray then enteredthe office, Greene said, "you know why you're here," andGray indicated by nodding that he knew he was beingterminated. Gray testified that he did not ask the reasonfor the discharge and that he left without saying anythingat all.Later in the morning of the Johnson-Gray discharges,Greene called Mrs. Evelyn Allen to the office.' (As statedabove, Johnson had mentioned to Greene that Mrs. Allenwas involved in union activities. The extent of heractivities, so far as the record shows, is that she signed a1Although Allen testified that this meeting with Greene took placeunion card in her car on May 17, away from the plantpremises.)Mrs.Allen testified thatGreene thereuponasked her to go home until Chambers could talk with her,and that Greene called her at home early that afternoonand asked her to return to the plant to see Chambers,which she did that day. Testifying to an ensuing conversa-tionwith Chambers, Allen stated that Chambers askedwhether she had anything "to do with getting a union inthe place" and that he would "have to let me go" if shehad. Allen disclaimed to Chambers that she had participat-ed in such activity, according to her testimony, and shetestified that Chambers believed her and said she couldreturn to work. She did not return, however, until 2 dayslater.Greene testified that he spoke with Allen after discharg-ing Johnson and Gray earlier that day. According toGreene's credible account, he mentioned to Allen thatJohnson "was telling me about a union" and he askedwhether Allen knew anything about it. Allen replied,according to Greene, that she had heard of the Union.Allen meanwhile told Greene that her brother-in-law hadjust died, and Greene testified that Allen seemed "verynervous" and that he suggested that she go home for suchreason.Mrs. Allen corroborated the fact of her"nervous-ness" that day and she testified she was upset "all weeklong" because of the bereavement.Greene testified that he informed Chambers of thedischarges and of Johnson's statement about the Unionand that Johnson had indicated Allen's involvement.Chambers told Greene that he "could not understand whythey would want a union in there, especially Evelyn, youknow" and that he "would like to talk to her." Greenecalled Allen and asked her to come to the plant to seeChambers and he also testified to having mentioned toMrs. Allen that Chambers "was upset at the news that shewas involved with the Union." Upon Mrs. Allen's return tothe plant that afternoon Chambers asked her ' why shewanted a union, that he "couldn't understand it, because ofall the benefits that we had already given. I didn't knowwhat else I could give. I said, `why do you want it? I don'tunderstand it.'As indicated above, the Union filed a representationpetition on July 1, and the election, was conducted onAugust 6. At an employee meeting called by Respondentduring this preelection period, Chambers told the employ-ees, according to his credible testimony and in substantialaccord with Allen's, "I cannot promise you anything, all Ican tell you is actual facts." He went on to tell theemployees that concurrently with Respondent's pastgrowth, Respondent had "voluntarily" given them addi-tional benefits - insurance, uniforms, holiday pay - and"everything that we possibly could" and that he "didn'tknow what the Union could do for them more than what Ihad already done as president of the corporation." Mrs.Allen also testified and Chambers credibly denied thatbefore the discharges, I am satisfied and find that it occurred afterward. 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDChambers further said that the Union "would close theplace down." 2More about the DischargesDenying that it unlawfully discharged Johnson andGray, Respondent claims that the reason for terminatingthemwas their employment record, with particularreference to attendance delinquencies. Respondent con-cedes, through the testimony of Respondent PresidentChambers, that Johnson and Gray were "very capablepeople."Chambers testified without challenge that by approxi-mately January 1974 Respondent began suffering a steadydecline in business and a consequent loss of earnings, andthat such adverse conditions brought about a reduction inthe employee complement. In January 1974 Respondenthad approximately 30-35 employees; the tally of ballots inthe August 6 election showed a voting unit of approximate-ly 19 employees.New employees serve a 90-day probationary period, andRespondent has had a policy, admittedly "pliable," ofterminatingprobationers who either are "late 3 days" orhave "three unexcused absences." With business worsen-ing, according to Chambers, Respondent "had to tightenup in everything" including a stricter enforcement as toattendance of all employees. The record shows that, apartfrom the cases of Johnson and Gray, Respondent dis-charged three probationers and two regular employees fortardiness or absences or both during the period fromDecember 6, 1973, until June 14, 1974.It is againstthis background that Respondent assertsthat it discharged Gray and Johnson on May 20 primarilyfor being late after warnings.Johnsontestified that he had a "definite problem" withfurther admitted that he had been absent on severaloccasions, that he was among a group of nine employeesreprimanded by Chambers about returning late fromlunch, thatGreene and Chambers had warned andreprimanded him on several occasions concerning hisattendance delinquencies, that Chambers had specificallywarned him in February or March that he would bedischarged if he werelate again, that Greene also told himabout a month before his discharge that Chambers hadcomplained to Greene that Johnson was spending toomuch time in another of Respondents buildings, and thatall of these foregoing warnings and reprimands antedatedany union activity.Johnson testified on direct examination that he was notlate orabsent on the day of his discharge and that he didnot recall having been late or absent3 the preceding week.He later testified, however, that he was "late again" on hisdischarge date, and the record further shows that he alsoreported late on Friday (May 17) and that he left workearly a few days before. During less than 7 months'employment, Johnson reported late for work approximate-ly 39 times, returned late after lunch approximately 15times, left early about8 times,and had unexcusedabsenceson 3 days.Graytestified that hewas amongthe group of employeeswhom Chambers had reprimanded abouttardiness, that hethereafter received a 2-day suspension for an unexcusedabsence within a month of his discharge, and that he wastardy on five subsequentoccasions.The record shows thathe was late on Friday (May 17) and had left work early 2days before.In lessthan 5 months employment Grayreported late for work18 times, returnedlate from lunchapproximately 17 times, left early approximately9 times,and had 2 days unexcusedabsences.No . showingor claim wasmade that Respondentretained other employees with attendance records compa-rable to or even approximating Gray's and Johnson's in therespects stated above.Chambers and Greene testified that they had previouslydiscussed the employment records of Johnson and Grayand that Chambers had decidedto, dischargeJohnson andGray should they be tardy oncemore.And Greenetestified that he accordingly discharged Johnson and Grayupon learning on May 20 that theyhad been late again.Both Chambers and Greene testified they had no priorknowledge of any unionactivitiesand that itwas not untilJohnson mentioned the subject at his exit interview thatthey even heard of such activity.ConclusionsThe discharges of Johnson and Gray on Mondayfollowing their distribution of union cards on Friday is asuspicious circumstance.Nevertheless, I am convincedupon consideration of this record and my demeanorobservations of all witnesses that thistiming iscoincidentalrather than causal. I find, in accordance with the credibletestimonyofGreene and Chambers concerning thedischarge events as well as the matters concerning Mrs.Allen, that Respondent had no knowledge or suspicion ofJohnson's and Gray's or any other union activities untilJohnson mentioned a union "petition" on the occasion ofhis discharge. Indeed, one might speculate, if such werepermitted,whether Johnson's and Gray's interest in aunion stemmed from their respective employment records.Speculations aside, however, I fmd' that Respondentdischarged them because of their continued delinquenciesand not foranyunion considerations. SeeBayliner MarineCorporation,215 NLRB No. 11 (1974).Greene and Chambers did unlawfully interrogate Mrs.Allen concerning the Unionandthey engaged in furtherrestraintand 'coercion by summoning Allen to seeChambers and telling her that Chambers was "upset" atherunion involvement.Ialsofnd that Chamber'spreelection speech did not involveanyillegalityorconstitute basis forsettingaside the August 6 election. Anemployer is entitled to tell his employees of past benefitsgranted them without a union and that he doesn't knowwhat more a union could do for them. This is neither threatnor promise of benefit, and clearly within an employer's2Mrs.Allen testified that Greene once asked her whether she haddo not allege this to have occurred after the filing of the representation,anything to do with the Union. The record does not show and the objectionspetition.3The record is hereby corrected to show that Johnson replied, "Not thatI recall," when asked whether he was late the week before(p. 19, 1.24) PRECISION CLUTCH, INC.309right of expression inanorganizing context.N.L.R.B. v.posted byRespondent immediately upon receipt thereof,Virginia Electric PowerCo.,314 U.S. 469, 477 (1942).and be maintained for 60 consecutive days thereafter, inCONCLUSIONS OF LAW1.Respondentisan employer within the meaning ofSection 2(6) and (7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section2(5) of the Act.3Respondenthas violatedSection 8(a)(1) of the Actby coercivelyinterrogatingAllenconcerning union mattersand by otherwise restraining and coercing her concerningher union activities.4.The aforesaidunfairlaborpracticesaffectcommercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has notviolated that Act in any otherrespects alleged in the complaint.6.Objections3, 4, and 5 in Case 7-RC-12530 have notbeen established.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices violative of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand post appropriate notices in order to effectuate thepoliciesof the Act.I shall also recommend that the objections be overruledin Case7-RC-12530 and that an appropriate certificate beissued on the basis of the August 6, 1974, election.Upon the foregoing findings, conclusions,,and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 4.Respondent, Precision Clutch, Inc., Detroit, Michigan,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees or otherwiserestraining or coercing them concerning union sentimentsor activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Post at its plant in Detroit, Michigan, copies of theattached noticemarked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent, shall beconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.IT IS FURTHER RECOMMENDED that an appropriatecertificate be issued on the basis of the results of theAugust 16, 1974, election.4 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain' from any and all of these things.WE WILL NOT do anything to interfere with theserights.More specifically,WE WILL NOT interrogate or otherwise restrain orcoerce employees concerning their union sentimentsand activities.Our employeesare free to join or assistor to refrain fromjoining or assisting International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), or any other union.PRECISIONCLUTCH, INC.